Title: From Thomas Jefferson to John Wayles Eppes, 25 April 1801
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Monticello Apr. 25. 1801.

Martin & Davy arrived on the 20th. with the horses. I am perfectly satisfied with them all, & they completely answer my expectations. they are dear certainly, but horses, less perfect, however cheaper, would not have answered my purpose at all, so that I think the extra prices better submitted to. your draughts will be duly honored & provided for at maturity. the horses being tried in the Phaeton which is probably new to them, with the reins, in a new place, and handled by new hands, have given us a good deal of trouble, under every circumstance of gentle & cautious management which could be practised. I have kept Martin two days to help me break them, as I have nobody used to drive horses. it is still questionable whether, considering the dreadful state of the roads, I can venture with them in the Phaeton. if not, I shall go on in a chair, have them led, hire a waggoner to carry on the Phaeton & have them broke at Washington under more favorable circumstances. Martin had been detained two days by the weather, which is still rainy insomuch that neither he nor myself may perhaps be able to set out tomorrow. mr Randolph, Patsy & the family are all well here. Peter Carr is elected by a majority of 110. Mr. Trist’s family is removed, to their farm. mr Randolph has compleated his part of the road. no more small news. we count on Maria’s taking up her quarters here with yourself as soon as you can come. the servants will be in place to recieve you; the resources of the smoke house & garden are all you will find. I shall join you the last of July. my tenderest affections ever rest with my dear Maria, and affectionate esteem to yourself.

Th: Jefferson


P.S. my affectionate respects to mr & mrs Eppes & the family. I hope they will come up during the months of August or September, while I shall be here.

